Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 42-55 and 58 (all in part), drawn to a method of generating an induced cardiomyocyte (iCM) or cardiomyocyte-like cell (CM-like) from a non-cardiomyocyte cell (NCM) in vitro comprising introducing into the NCM reprogramming factors comprising Mef2c and Tbx5 and administering NCM a Wnt inhibitor and/or a TGF-beta inhibitor.
Group II, claim(s) 42-55 and 58 (all in part) and 56-57, drawn to a method of generating an induced cardiomyocyte or cardiomyocyte-like cell from a .
Group III, claim(s) 59, drawn to a composition comprising a population of isolated iCM produced by introducing a NCM reprogramming factors comprising Mef2c and Tbx5 and treated with non-cardiomyocyte cell with a Wnt inhibitor and/or a TGF-beta inhibitor.
Group IV, claim(s) 60, drawn to a method of treating a cardiovascular disease comprising administering to a subject the composition of claim 59 (cell therapy).
Group V, claim(s) 61, drawn to a method of treating a cardiovascular disease comprising administering to a subject a Wnt inhibitor and/or a TGF-beta inhibitor and reprogramming factors including Mef2c and Tbx5.
Group VI, claim(s) 62 drawn to a composition or kit comprising a viral vector or vectors encoding reprogramming factors comprising Mef2c and Tbx5 and a Wnt inhibitor and/or a TGF-beta inhibitor.
 
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a method of generating an induced cardiomyocyte (iCM) or cardiomyocyte-like cell (CM-like) from a non-cardiomyocyte (NCM)comprising a) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ifkovits et al. (PloS One, 2014; 9:e89678. doi:10.1371/journal.pone.0089678, as in IDS).  Ifkovits disclosed a method of generating iCM comprising introducing into mouse embryonic fibroblasts (MEFs) reprogramming factors comprising tetO-Hand2, tetO-NKX2.5, tetO-GATA4, tetO-Mef2c and tetO-Tbx5 (HNGMT) plasmids and administering a TGF-beta inhibitor, SB431542 (SB) to MEFs transduced with HNGMT (see p. 1, abstract; introduction and p.2 materials and methods, p. 3, table 1; p. 4; p. 7-8, figures 4-5), which meets the limitation of the 1st claim. Therefore, claim 1 is anticipated by Ifkovits et al.. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method of generating an induced cardiomyocyte or cardiomyocyte-like cell from a non-cardiomyocyte cell in vitro. Group II is directed to a technical feature of a method of generating an induced cardiomyocyte or cardiomyocyte-like cell from a non-cardiomyocyte cell in vivo. Group III is directed to a technical feature of a composition comprising a population of isolated iCM. Group IV is directed to a technical feature of a method of treating a cardiovascular disease by cell therapy, comprising administering to . 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Chang-Yu Wang
February 24, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649